DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. Specifically, the independent claim 1 is allowed over the prior arts. The dependent claims 2-20 are allowed due to their dependencies to the said independent claim 1
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts fail to teach or reasonably suggest an electronic device, comprising:
a side housing 5surrounding a space between the first plate and the second plate, wherein the side housing comprises a first portion, comprising an external metal part having a first face facing an outside and a second face facing the space and an internal polymer portion having a third face contacting the second face and a fourth face facing the space; and
an antenna structure comprising at least one antenna and comprising a substrate having a fifth face substantially parallel to the second face and a sixth face facing a direction opposite the fifth face and at least one conductive pattern positioned between the fifth face and the sixth face and extending toward the peripheral portion of the first plate, in combination with other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2020/0014781 A1), discloses an electronic device comprising:
a side housing comprising metal (Fig. 3A, 313) and polymer (Fig. 3A, 315) enclosing a camera module (Fig. 3A, 341, 325).
Lee (US 2018/0364869 A1), discloses an electronic device comprising:
	a side hosing comprising metal and/or polymer ([0296], Fig. 17A, 1740);
	a light emitter extending toward the peripheral portion of the first plate (Fig. 17A, 1754).
Lim (US 2019/0137333 A1), discloses an electronic device comprising:
a side hosing comprising portions of a metal wall and polymer wall structures ([0040], Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEOKJIN KIM/ 
Primary Examiner, Art Unit 2844